DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-02-2021 has been entered.  It is noted that applicant’s claims set submitted 6/30/2021 reflects the claim set of 6-02-2021 listing amended claim 1 as “previously presented”.
Claim 1 has been amended, and claims 7, 8 and 11 have been canceled since the Final Rejection of 12-20-2020.  Claims 1-6, 9, 10, 12 and 15-17 are pending and under consideration.


Priority
Cancelation of claims 7 and 8 has restored the effective filing date for claims 1-6, 9, 10, 12 and 15-17 to 8-03-2015.

Claim Rejections Withdrawn
	The rejection of claims 1-6, 10, 12 and 15 under 35 U.S.C. 103 as being unpatentable over Buckanovich et al (U.S. 2009/0214518, cited in a previous action) in view of Pardoll (Nature Reviews Cancer, 2012, Vol. 12, pp. 252-264) is withdrawn in light of the Declaration of Dan R. Littman, Ph.D. which avers that there would be no expectation that the combination of the ETBR antagonist, BQ-788, with the anti-PD1 antibodies, such as nivolumab, pembrolizumab or pidilizumab would have any therapeutic effect, absent a therapeutic agent which induces T cell production, such as a vaccine.

New Grounds of Rejection

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10, 12, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The instant claims are drawn to a method of treating an endothelin B receptor expressing  tumor in an individual in need thereof comprising the administration of a endothelin B receptor antagonist and an immune checkpoint inhibitor, wherein the method does not comprise the administration of a cancer vaccine or a chimeric antigen receptor T cell therapy.   Claim 2 specifies that the endothelin receptor B antagonist is BQ-788 or A-192621.  Claim 3 requires that the endothelin receptor B antagonist is BQ-788.  Claim 12 specifies that the tumor is a brain cancer, breast cancer, melanoma, squamous cell carcinoma, ovarian cancer, prostate cancer, or colon cancer.  Claim 15 specifies that the tumor of claim 12 is a metastatic tumor.  Claim 17 specifies that the tumor of claim 12 is glioblastoma.

The specification provides no teachings or guidance regarding other tumors expressing ETBR and the susceptibility of said tumors to an endothelin receptor B antagonist and an immune checkpoint inhibitors.
According to the Declaration of Littman, Buckanovich et al teach that the combination of the ETBR antagonist, BQ-788, with the anti-PD1 antibodies, such as nivolumab, pembrolizumab or pidilizumab would not be expected to have any therapeutic effect, absent a therapeutic agent which induces T cell production, such as a vaccine.  

Buckanovich et al (U.S. 2009/0214518, cited in a previous action) teach the vaccination of C57B16 mice by sub-Q injection of UV irradiated ID8 ovarian cancer cells which was repeated after a week. Buckanovich et al teach that these vaccinated mice along with non-vaccinated controls were implanted with 5 X 106 ID8 cells in the flank with 300 ml matrigel or implanted in the peritoneum (paragraph [0165]). Buckanovich et al teach that tumors were allowed to grow for 2 or 5 weeks (paragraph [0165]).  Buckanovich et al observed strong expression of ETRB was detected in tumor endothelium in ID8 flank tumors by IHC (paragraph [0179]).
Buckanovich teach intraperitoneal injections of BQ-788 (300 mcg) or control peptide for 2 weeks (paragraph [0165]). Buckanovich et al observed that the treatment of vaccinated mice with BQ-788, starting at 2 or at 5 weeks, led to significant reduction in tumor growth whereas tumor growth delay was not observed in non-vaccinated mice treated with BQ-788 or in vaccinated mice treated with control peptide (paragraph [0180]). 
 Buckanovich et al teach that the non-vaccinated animals treated with BQ-788 as well as vaccinated animals treated with control peptide exhibited scarce intratumoral CD8 T cells and that flow cytometry from mechanically dissected tumors confirmed the results observed with IHC: in non-vaccinated animals treated with BQ-788 as well as in vaccinated animals treated with control peptide, intratumoral CD3 cells represented on average 4% of the cells (range 0.5 to 
Thus it appears in the murine ovarian cancer model used by Buckanovich BQ788 alone does not have any effect on the ovarian tumors, in contrast to the melanoma tumor model of the specification. Further because Buckanovich et al teach that the non-vaccinated animals treated with BQ-788 as well as vaccinated animals treated with control peptide exhibited scarce intratumoral CD8 T cells there would be no expectation of synergism with anti-PD1 antibodies in contrast to the synergism observed in the melanoma model of the instant specification.
The instant specification fails to teach how to determine if a given tumor which has high expression of ETBR in the tumor endothelium will actually respond to the ETBR antagonist by influx of CD8 T cells into the tumor microenvironment when not administered with a therapeutic agent which induces T cell infiltration or T cell production, such as an anti-tumor vaccine.  The specification fails to teach any particulars of how to carry out the method which would guarantee the intratumoral infiltration of T cells upon administration of the ETBR antagonist such that there would be an expectation of synergy with an anti-PD1 or other checkpoint inhibitors targeting T cells in tumors expressing ETBR, or an expectation of an anti-tumor effect.  Given the lack of teachings of guidance on the issues above, one of skill in the art would be subject to undue experimentation in order to carry out the instant method. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9  and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. 16/828,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘907 application anticipate the instant claims because a method of treating cancer by inhibiting metastasis of an EDNRB over-expressing tumor in an individual in need thereof by using the same method steps as claimed in the instant application is a method of treating an endothelin B receptor expressing tumor in an individual in need thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 9, 10, 12, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. 16/828,907 in view of Allard et al (mAbs, 2013, Vol, 5, pp. 56-59) and Cruz-Munoz et al (Cancer Research, 2012, Vol. 72, pp. 4909-4912). 

Allard et al teach that melanoma and glioblastoma overexpress ETBR receptor (page 57, first column, lines 11-17).
Cruz-Munoz et al teach that EDNRB is expressed in clinical samples of melanoma CNS infiltrate (pages 4911 and 4912) and brain metastatic cell lines (page 4909, second column, lines 18-20).
It would have been prima facie obvious at the time of the effective filing date to treat melanoma, metastatic melanoma to the CNS, bone cancer, lune cancer or glioblastoma with the method of claims 6-12 of the ‘907 application.  One of skill in the art would be motivated to do so because the claims of the ‘907 application require an EDNRB over-expressing tumor in an individual in need thereof, and Allard et al teach that melanoma, bone, lung and glioblastoma cancers overexpress ETBR and Cruz-Munoz et al teach that melanoma metastatic to the CNS expresses EDNRB and in melanoma cell lines metastatic to the brain.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No.11,066,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘442 patent anticipate the instant claims to the extent that the endothelin B receptor antagonist is the deuterated analog.

Claims 1-6, 10, 12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No.11,066,442.in view of Allard et al (mAbs2013, Vol, 5, pp. 56-59) and Cruz-Munoz et al (Cancer Research, Vol. 72, pp. 4909-4912). 
. 


Allard et al teach that melanoma and glioblastoma overexpress ETBR receptor (page 57, first column, lines 11-17).
Cruz-Munoz et al teach that EDNRB is expressed in clinical samples of melanoma CNS infiltrate (pages 4911 and 4912) and brain metastatic cell lines (page 4909, second column, lines 18-20).
It would have been prima facie obvious at the time of the effective filing date to treat melanoma, metastatic melanoma to the CNS, bone cancer, lune cancer or glioblastoma with the method of claims 6-12 of the‘442 patent.  One of skill in the art would be motivated to do so because Allard et al teach that melanoma, bone, lung and glioblastoma cancers overexpress ETBR and Cruz-Munoz et al teach that melanoma metastatic to the CNS expresses EDNRB and in melanoma cell lines metastatic to the brain.
This is a provisional nonstatutory double patenting rejection.

All claims are rejected. 

All other rejections as set forth in the previous Final Rejection are withdrawn in light of the Declaration of Dan R. Littman.








.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643